Title: To Thomas Jefferson from Jesse B. Thomas, 19 October 1808
From: Thomas, Jesse B.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Vincennes 19. Oct 1808
                  
                  I have the Honor of transmiting you the enclosed Resolutions Agreeable to the instructions of the House of Representatives of this Territory 
                  I have the Honor to be sir your Very Humble Servt.
                  
                     Jesse B, Thomas 
                     
                  
               